file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-232%20Order.htm




                            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                                 No. 00-232


                                                               2001 MT 63A

                                                            ______________


                                             JIM TIMIS and CONNIE TIMIS, both

                                            individually and on behalf of their minor

                                                    daughter, CHARDEE TIMIS,

                                                       Plaintiffs and Appellants,

                                                                       v.

                                             MARK YOUNG, JOHN YOUNG and

                                         ROSE YOUNG, d/b/a ROSE'S DAY CARE,

                                                    Defendants and Respondents.

                                                                   ORDER

                                                            ______________



On April 27, 2001, appellants filed herein a petition for rehearing, and on May 4, 2001,
respondents filed their objection thereto. The Court having considered the same,

IT IS ORDERED that the first sentence of Paragraph 3 of this Court's opinion dated April
18, 2001, is hereby amended to read: "Later, the Timises repudiated the agreement and
refused to sign the settlement documents."

IT IS FURTHER ORDERED that the petition for rehearing is denied.
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-232%20Order.htm (1 of 2)3/27/2007 4:24:22 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-232%20Order.htm




DATED this 15th day of May, 2001.

                                                      /S/ KARLA M. GRAY

                                               /S/ W. WILLIAM LEAPHART

                                                /S/ TERRY N. TRIEWEILER

                                                     /S/ JAMES C. NELSON

                                                         /S/ JIM REGNIER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-232%20Order.htm (2 of 2)3/27/2007 4:24:22 PM